Citation Nr: 0012108	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-20 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1972 to 
November 1992.

The current appeal arises from a December 1995 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in fort Harrison, Montana.  
The RO, in pertinent part, denied entitlement to a TDIU.

The issue on appeal was originally before the Board of 
Veterans' Appeals (the Board) in January 1999, when it was 
remanded for additional development and adjudicative action.

During the interim the veteran changed his residence and the 
RO in Sioux Falls, South Dakota, has assumed jurisdiction of 
his claim.  His records were permanently transferred to the 
RO in Sioux Falls, South Dakota.

In an August 1999 supplemental statement of the case, the RO 
continued the denial of entitlement to a TDIU.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The highest level of education attained by the appellant 
is one year of college.

2.  The appellant has post-service work experience as a 
relief worker in a group home and in maintenance.  He 
currently works part time doing maintenance work.






3.  The appellant is service-connected for major depressive 
disorder, currently evaluated as 50 percent disabling; 
residuals of right knee partial medial and lateral 
meniscectomy, currently evaluated as 20 percent disabling; 
left knee patella, recurrent dislocation, currently evaluated 
as 10 percent disabling; mechanical low back pain with left 
L5 radiculopathy; currently evaluated as 10 percent 
disabling; tinnitus, currently evaluated as 10 percent 
disabling; bronchial asthma, currently evaluated as 
10 percent disabling; hypertension, currently evaluated as 
10 percent disabling; residuals of fundoplication of 
gastroesophageal junction, hiatal hernia, currently evaluated 
as 10 percent disabling; arthritic changes of the thoracic 
spine; left eye pterygium and early bilateral macular 
degeneration, left ear hearing loss; sinusitis/allergic 
rhinitis; right ear and left neck scars; scar, donor graft 
site, left hip; right index finger scar, and recurrent rash 
involving the upper extremities and feet-each evaluated as 
noncompensably disabling.  The combined evaluation is 
80 percent (Bilateral factor considered).

4.  The competent and probative evidence of record does not 
show that the appellant's service-connected disabilities are 
of sufficient severity so as to prevent him from engaging in 
substantially gainful employment consistent with his 
educational attainment and occupational experience, and 
without regard to age or nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant underwent a VA examination in March 1993.  His 
blood pressure was 140/90 (systolic/diastolic).  Snellen eye 
chart revealed 20/50 in the right eye corrected to 20/20, and 
20/25 in the left eye corrected to 20/20.  The pupils were 
equal, round, reactive to light and accommodation.  
Funduscopic examination was negative, and field of vision was 
normal.  The VA examiner noted that the appellant had a 
chalazion on the right eye, but that it did not obstruct his 
vision.  The VA examiner noted that the appellant wore 
bilateral hearing aids.  Percussion over the frontal 
maxillary sinuses was negative and pressure over the orbital 
foramen did not cause any pain.  Examination of the neck 
revealed no masses or adenopathy.  Lungs were clear to 
percussion and auscultation.  There were no rhonchi and/or 
wheezing.  The VA examiner stated that the heart had a normal 
sinus rhythm with no murmurs.  He noted that the appellant 
had a well-healed midline epigastric incisional scar that was 
somewhat hypertrophic.  Inguinal area was negative.

The VA examiner stated that the appellant was neurologically 
intact.  Examination of the cervical and lumbar spine 
revealed normal ranges of motion without pain.  Straight leg 
raising was to the maximum in the supine position.  There was 
a well-healed scar on the right index finger and normal 
ranges of motion of the finger as well.  Examination of the 
left knee revealed some patellar laxity with subpatellar 
crepitus.  The medial and lateral collateral ligaments were 
intact and the anterior cruciate ligament was stable.  There 
was no point tenderness over the tibial plateau or over the 
femoral condyle.  Examination of the right knee revealed two 
well-healed scars.  The patella was stable on the right knee.  
The VA examiner stated that he could not demonstrate any 
laxity over the lateral or medial collateral ligaments, and 
that the appellant had stable anterior cruciate ligament.  He 
noted that the appellant had marked subpatellar crepitus and 
tenderness of the patellofemoral ligament.  The VA examiner 
stated that the appellant walked with a limp, favoring his 
left knee.  

X-rays taken at that time revealed normal sinuses, normal 
chest, normal lumbosacral spine, normal left knee, and a post 
surgical deformity of the anterior portion of the right 
tibia.  A pulmonary function test taken at that time revealed 
forced expiratory volume (FEV-1) of 90 percent of predicted 
value and FEV- forced vital capacity (1/FVC) of 73 percent of 
predicted value.  The VA examiner who conducted the pulmonary 
function test stated that the results were indicative of mild 
obstructive lung disease.  An upper gastrointestinal series 
was normal except for postoperative changes about the 
esophagogastric junction.  The appellant underwent a VA 
audiological evaluation at that time.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
(-)5
10
35
LEFT

5
20
65
90

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 94 percent in the left 
ear.  There was an average loss of 10 decibels in the right 
ear, and an average loss of 45 decibels in the left ear.  The 
audiologist recorded that hearing was within normal limits 
except for a moderately severe, sensorineural hearing loss in 
the higher frequencies in the right ear, and a severe, 
sensorineural hearing loss in the higher frequencies in the 
left ear.  He noted that the best estimate of the veteran's 
organic hearing sensitivity was hearing within normal limits 
by VA standards in the right ear and Category I in the left 
ear.

The VA examiner entered diagnoses of arthritis degeneration 
with patella instability of the right knee; patella 
instability with chronic dislocation and probable arthritic 
changes in the left knee; compression of the S1 nerve per 
history and electromyography findings but no positive 
findings on this examination; postoperative hiatal hernia 
repair with successful release results, gastroesophageal 
reflux abated, along with gastroenteritis; intermittent 
essential hypertension; bilateral hearing loss, left worse 
than right; chronic sinusitis; asthma, per history; 
chalazion, left eye, not obstructing vision.

The veteran was privately hospitalized in November 1993.  He 
was treated with psychiatric ward milieu, psychiatric nursing 
care, psychiatric psychotherapy, and increase in his 
medication.  Efforts were made to help him more adequately 
understand the length between his suicidal ideas and behavior 
and his anger, as well as those problems and stresses that 
were causing him anger.  He seemed to make good progress in 
redirecting his thoughts to more problem-solving channels and 
seemed increasingly able during his brief hospitalization to 
channel his anger toward more constructive directions.  He 
was completely without any further evidence of clinical 
levels of depression or suicidal threats by the time of his 
hospital discharge.  The pertinent discharge diagnoses were 
major depression, mild, probably single episode; rule out 
pre-existing dysthymic disorder; adjustment disorder with 
some mixed disturbance of emotions and conduct recently; and 
marital problem.

Clinical records referable to the veteran's psychotherapy at 
a military medical facility during the 1990's have been 
associated with the claims.  He was for the most part 
pertinently treated for major depression, shown to be in 
partial remission, and a parent-child problem.

The appellant underwent a VA psychiatric evaluation in March 
1993.  The VA examiner stated that the appellant had an 
anxiety disorder and that he had a good prognosis.  The VA 
examiner stated that the appellant had no social or 
industrial impairment.  

In December 1993, the appellant was evaluated for his 
hypertension.  The appellant reported that he had had 
hypertension for the last 10 years but that he had never been 
on therapy.  He denied headaches or complications.  He 
further reported depression, chronic low back pain and 
sciatica, and bilateral knee pain.  Examination of head, 
eyes, ears, nose, and throat revealed chronic sinusitis with 
nasal congestion.  Pulmonary examination was positive for 
shortness of breath with any exertion.  Cardiac examination 
was negative, as was gastrointestinal examination.  His blood 
pressure was 156/106.  

Pupils were equal, round, and reactive to light and 
accommodation.  Extraocular muscles were full, and the VA 
examiner noted that the appellant had flat discs.  
Examination of the knees revealed scars.  Motor strength was 
5 throughout.  Reflexes were 2+ in the arms, 0 in the right 
knee, trace in the left knee, and 1+ in the ankles.  The 
impressions were essential hypertension, chronic low back 
pain, degenerative arthritis and knee pain bilaterally; 
bilateral hearing loss; depression, and question asthma, 
suspect deconditioning.  It was noted that the veteran was 
unemployed.

In a June 1994 rating decision, service connection was 
granted for the following disabilities and assigned the 
following evaluations; recurrent dislocation of patella, left 
knee, evaluated as 10 percent disabling; postoperative 
residuals, partial medial and lateral meniscectomies, right 
knee, evaluated as 10 percent disabling (the RO also granted 
a temporary total evaluation under 38 C.F.R. § 4.30 (1999)); 
tinnitus, evaluated as 10 percent disabling; bronchial 
asthma, evaluated as 10 percent disabling; major recurrent 
depression, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; mechanical low back pain 
with left L5 radiculopathy, evaluated as 10 percent 
disabling; and scar, donor graft site, left hip; hearing 
loss, left ear; recurrent skin rash involving the upper 
extremities and feet; scar, residuals of laceration, right 
index finger; scars, right ear and left neck, residuals of 
cyst excisions; chronic sinusitis/allergic rhinitis; 
arthritic changes, thoracic spine; and pterygium, left eye, 
early bilateral macular degeneration with normal corrected 
central visual acuity, each evaluated as noncompensably 
disabling.  The combined evaluation was 60 percent (bilateral 
factor considered).

The appellant was hospitalized at a VA facility from 
September 1994 to October 1994 with complaints of severe 
depression and suicidal ideation.  He reported that the 
suicidal ideation was based upon family and financial 
problems.  The VA examiner stated that he improved while in 
the hospital and that he was competent for VA purposes.  
However, the VA examiner stated that his prognosis was 
guarded due to the severity of his problems.  The discharge 
diagnosis was depressive disorder.  

The VA examiner assigned a Global Assessment of Functioning 
(GAF) score of 45, noting that the appellant had serious 
symptoms and assigned a GAF score of 55 over the past year, 
noting that the appellant had moderate symptoms.

The appellant was hospitalized at a VA facility from February 
1995 to June 1995 due to depression.  At that time, he denied 
any suicidal thoughts.  At the time of discharge, the VA 
examiner stated that the appellant could resume pre-hospital 
activities.  A diagnosis of major depression and a GAF score 
of 50 were entered.

On the appellant's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Individual Unemployability, 
received in June 1995, he stated that he had completed high 
school and one year of college.  The appellant stated that he 
left college due to depression.  His post service work 
experience consists of having worked as a relief worker in a 
group home and as a maintenance worker for a restaurant.  The 
appellant claimed that he quit his job at the group home 
because of knee problems.  He stated that he last worked full 
time in September 1994.

The appellant underwent psychological testing in October 
1995.  Dr. JVE entered a diagnostic impression that the 
appellant had schizoaffective disorder superimposed upon a 
dysthymic disorder.  In an October 1995 letter, Dr. MAE 
stated that the appellant was being treated for 
schizoaffective disorder, dysthymic disorder, and personality 
disorder.  She stated that during the appellant's most recent 
visit with her on October 11, 1995, he had auditory 
hallucinations and a history of psychotic episodes, which was 
consistent with a diagnosis of schizoaffective disorder.  She 
recommended that the appellant not drive until the symptoms 
had significantly improved.

The appellant was hospitalized at a private facility in 
December 1995 for less than one week due to complaints of 
depression and suicidal ideation.  Physical examination 
revealed a healed surgical scar on the abdomen and moderately 
impaired range of motion in the knees.  

During the hospitalization he continued to complain of 
auditory hallucinations and intermittent paranoid ideation, 
but did not appear overly psychotic in his behaviors on the 
unit.  A mental status examination on discharge shows his 
mood was slightly dysphoric, and affect broad and 
appropriate.  The pertinent discharge diagnosis was 
schizoaffective disorder, depressive type with a GAF score of 
60.  

In an April 1996 letter, Dr. PAO, a psychologist, stated that 
it was his assessment that the appellant's continued pain in 
his knees and struggles with bouts of depression and/or 
obsessive-compulsive thoughts "seriously impede[d]" the 
appellant's ability to perform consistently and productively 
in a job.

On file is a report of a private mental status examination 
dated in April 1996.  Dr. MAE reported the veteran 
demonstrated a depressed mood and constricted affect.  He was 
positive for auditory hallucination and suicidal ideation 
with plan.  He was negative for homicidal ideation.  The 
clinical assessment was schizoaffective disorder with acute 
compensation, and increase in depressive and psychotic 
symptoms.  It was recommended that he be immediately 
admitted.  Earlier dated psychotherapy repots provided 
similar information and remission of symptoms.  

The appellant and his wife provided oral testimony before a 
Hearing Officer at the RO in April 1996.  He testified that 
he had not had any psychotic episodes and had been stabilized 
on medication.  He stated that he had difficulty functioning 
in life.  The appellant stated that he did not like to be 
around people or being out in public and that it was a chore 
to get out of bed in the morning.  He stated that he was 
currently working part time as a grounds keeper for a 
restaurant and that he would work only from April until 
October.  Prior to this job, he stated that he was working 
for a hotel, but that such job did not last long because he 
could not perform the work fast enough.  The appellant's wife 
stated that the appellant had psychotic episodes two times 
per week.  She testified that the appellant was hospitalized 
because of suicidal intentions.



The appellant stated that his knees had prevented him from 
continuing the job at the restaurant.  He stated that he saw 
a psychologist twice per month and a psychiatrist once per 
month.  The appellant stated that he was not receiving Social 
Security Administration disability benefits.  

The appellant was hospitalized at a VA facility from May 1996 
to June 1996 for suicidal ideation.  At the time of his 
discharge, it was noted that the appellant had improved his 
mood, behavior, and affect.  The VA examiner stated that the 
appellant had gained insight and coping skills and that his 
depression had been alleviated.  The VA examiner noted that 
at time of discharge, there were no suicidal ideations and 
that the appellant was able to resume pre-hospital 
activities.  The diagnosis was recurrent major depression 
with psychotic features, and the GAF score assigned was 50 at 
admission and 70 in the past year.

The appellant underwent a VA examination in September 1996.  
He reported that he wore braces on both knees for support.  
He stated that he could not do any heavy lifting or bending 
and was unable to do a deep knee bend.  He reported that his 
knees would get very painful if he were on them for long 
periods of time, to include excessive walking.  Blood 
pressure was 140/80.  He was able to heel-and-toe walk.  In a 
standing position the lumbar spine had 90 degrees of flexion, 
greater than 15 degrees extension, and greater than 
20 degrees of right and left bending.  

In a sitting position, flexion, extension, and side bending 
were the same as standing.  Rotation was 80 degrees 
bilaterally.  Straight leg raising of the right leg was only 
to 45 degrees, but passively to 80 degrees without any 
difficulty.  Straight leg raising of the left leg was to 
90 degrees.  Goldthwaite's sign was reported to be negative.  
He was able to bring his knees fully up to his chest and then 
extend them and hold them out six inches above the table and 
that pressure downward did not give the appellant any pain.  
Deep tendon reflexes were intact and equal bilaterally.  
There was no neurologic deficit in either leg. 

Examination of the right knee revealed a well-healed scar.  
There was a stable lateral collateral ligament, but medical 
collateral ligament was somewhat lax.  The right knee had 
negative anterior drawer, definite subpatellar crepitus, and 
tenderness over the medial tibial plateau.  The VA examiner 
stated that the patella moved easily back and forth and 
seemed to be somewhat unstable.  Examination of the left knee 
revealed negative anterior drawer sign.  It had a stable 
lateral collateral ligament and a lax medial collateral 
ligament.  Lachman's was negative.  There was subpatellar 
crepitus.  

The VA examiner stated that the patella seemed to be stable, 
but would re-dislocate easily.  The VA examiner noted that 
the appellant wore braces on both the right and left knees.  
The impressions were chronic myofascial syndrome of the 
lumbosacral spine with probable sciatica, rule out 
degenerative disc disease of the lower part of the lumbar 
spine, chronic dislocating right knee patella, degenerative 
disease of the right knee with subpatellar chondromalacia, 
and left knee chronic dislocating patella with subpatellar 
chondromalacia.  X-rays taken at that time were negative for 
the bilateral knee and lumbosacral spine.

The appellant underwent a VA examination in November 1996.  
He complained that he could not go up and down stairs and 
that he was unable to play any sort of sports-type 
activities.  He stated that he did not climb ladders and did 
not kneel because of pain in his knee and the chronic 
dislocations that occurred.  Blood pressure was 140/95.  
Examination of the right knee revealed a well-healed scar, 
which was nontender.  The VA examiner stated that the right 
knee had full flexion and extension, but that it had a very 
weak and unstable lateral collateral ligament.  The medial 
collateral ligament was noted to be intact.  The right knee 
had a negative anterior drawer sign.  There was definite 
crepitus with flexion and extension, and pain with patellar 
motion.

Examination of the left knee revealed a negative anterior 
drawer sign.  Medial and lateral collateral ligaments were 
intact.  He had full flexion and extension, but a slight 
amount of subpatellar crepitus and no pain with patellar 
motion.  

The VA examiner stated that the patellar alignment was good.  
The appellant was able to heel-and-toe walk forward and back 
without braces.  He was unable to do deep knee bends.  The 
impressions were chronic dislocating patellae of the right 
and left knees, subpatellar chondromalacia with patellar 
degeneration of the right knee, lateral collateral ligament 
instability of right knee, and possible arthritic 
degeneration of both right and left knees.

The appellant was hospitalized at a VA facility from January 
1997 to February 1997 for his service-connected depression.  
The discharge diagnosis was major depression with psychotic 
features.  The VA examiner entered a GAF score of 60.  He was 
hospitalized again at a VA facility from September 1998 to 
March 1999.  It was noted that the appellant lacked skills to 
manage his mental illness.  At the time of discharge, the VA 
examiner stated that the appellant's depression had improved 
greatly and that he was able to resume pre-hospital 
activities.  The discharge diagnosis was major depression 
with recurrent psychotic features.  The GAF score assigned 
was 60.

The appellant underwent a VA psychiatric evaluation in March 
1999.  The VA examiner stated that he reviewed the 
appellant's claims folders and VA medical records.  The 
appellant reported that from 1993 to 1998, he was unable to 
work because he could not get a job.  It was the VA 
examiner's determination that based upon his review of the 
evidence of record and examination of the appellant that the 
appellant was not precluded from gainful employment at this 
time.  He entered a diagnosis of schizoaffective disorder, 
depressive type and assigned a GAF score of 50.  In a June 
1999 letter, that same VA examiner stated that the 
appellant's service-connected psychiatric disorder fit into 
the category of the 50 percent evaluation of the new criteria 
for evaluation of mental disorders.

The appellant underwent a VA examination in April 1999.  The 
VA examiner stated that the appellant's gait was normal.  
Examination of the right knee revealed mild infrapatellar 
swelling and minimal quadriceps atrophy when compared to the 
left.  

The right knee showed no heat or erythema.  There was no 
tenderness to palpation of the knee on the joint line or the 
patella.  The knee was stable on drawer and collateral 
ligament testing.  McMurray's was negative.  The VA examiner 
stated that no weakness of the knees was noted on flexion and 
extension against resistance.  On active range of motion, the 
appellant could flex and extend each knee without objective 
evidence of pain; however, getting into a deep knee bend was 
difficult.  The VA examiner stated that the appellant could 
do repeated squats going down about half way without reported 
pain or objective evidence of pain.  The diagnoses were mild 
arthralgias, left knee, with examination negative today, and 
status post several surgeries, right knee.  The VA examiner 
stated, as to the right knee, the appellant had pain with 
flexion-type activities but that the examination was negative 
that day.

The VA examiner stated that the appellant did not have 
significant alteration on work-related duties such that he 
could not work because of the knees.  He stated that the 
appellant's service-connected knees did not preclude the 
appellant substantial gainful employment.  The VA examiner 
stated that this opinion was based upon the negative 
examination that day.  He added that the appellant's report 
of symptoms did not include a suggestion of any severe-enough 
symptoms that limit his activities as far as work duties 
should go.  The VA examiner stated that the appellant was 
able to work 50 hours per week in 1998 with jobs that were 
active and required standing and being on his feet a lot and 
that he did not have problems performing these jobs.  He 
concluded that he did not find any evidence of any medical 
problems that made the appellant unemployable.

The Board notes that the RO granted temporary total 
evaluations under 38 C.F.R. § 4.29 (1999) for the service-
connected major depressive disorder in February 1995, May 
1995, August 1996, and April 1999 rating decisions following 
hospitalizations.  In December 1995, the RO granted a 
50 percent evaluation for major depressive disorder, and in a 
February 1997 rating decision, the RO granted a 20 percent 
evaluation for residuals of right knee partial medial and 
lateral meniscectomy.  

Thus, at the time of this appeal, service connection has been 
granted for major depressive disorder, currently evaluated as 
50 percent disabling; residuals of right knee partial medial 
and lateral meniscectomy, currently evaluated as 20 percent 
disabling; left knee patella, recurrent dislocation, 
currently evaluated as 10 percent disabling; mechanical low 
back pain with left L5 radiculopathy; currently evaluated as 
10 percent disabling; tinnitus, currently evaluated as 
10 percent disabling; bronchial asthma, currently evaluated 
as 10 percent disabling; hypertension, currently evaluated as 
10 percent disabling; residuals of fundoplication of 
gastroesophageal junction, hiatal hernia, currently evaluated 
as 10 percent disabling; arthritic changes of the thoracic 
spine, left; left eye pterygium and early bilateral macular 
degeneration, left ear hearing loss; sinusitis/allergic 
rhinitis; right ear and left neck scars; scar, donor graft 
site, left hip; right index finger scar, and recurrent rash 
involving the upper extremities and feet-each evaluated as 
noncompensably disabling.  The combined evaluation is 
80 percent (Bilateral factor considered).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1999).


The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
disability under various diagnoses are to be avoided.  
38 C.F.R. § 4.14. (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph and extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(1999).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (1999).

In Fisher v. Principi, 4 Vet. App. 57, 59-60 (1993), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that in a claim for a TDIU, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  


Under 38 C.F.R. § 4.16(b) (1999), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.  
See id.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  

An unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).  

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).



The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore, 1 
Vet. App. at 358.

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  See id.


In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  


Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. §, Diagnostic Code 5010 (1999).  Degenerative 
arthritis is rated in accordance with limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5003 (1999).  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:  (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria in 
the diagnostic code or codes applicable to the joint or 
joints involved, the corresponding rating under the code or 
codes will be assigned; (2) where the objectively confirmed 
limitation of motion is not of a sufficient degree to warrant 
a compensable rating under the code or codes applicable to 
the joint or joints involved, a rating of 10 percent will be 
applied for each major joint or group of minor joints 
affected, "to be combined, not added"; and (3) where there 
is no limitation of motion, a rating of 10 percent or 20 
percent, depending upon the degree of incapacity, may still 
be assigned if there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups.  See 
id.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40.


Finally the Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks, 8 Vet. App. at 420.

The Board notes that the schedular criteria for evaluating 
respiratory disorders were changed effective on October 7, 
1996.  Additionally, the schedular criteria for evaluation of 
mental disorders were changed on November 7, 1996.  The 
schedular criteria for evaluation of cardiovascular diseases 
were changed in January 12, 1998.  Finally, the criteria 
which address evaluations for impairment of auditory acuity 
were changed effective June 10, 1999. 

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran applies unless otherwise indicated.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Thus, the appellant's major depressive 
disorder, hypertension, bronchial asthma, sinusitis/allergic 
rhinitis, and left ear hearing loss must be considered under 
both the previous and the amended rating criteria to 
determine which version is more favorable to his service-
connected disability.

The previous criteria for mental disorders and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.



Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9405 (effective prior to 
November 7, 1996).

The amended criteria for mental disorders and the applicable 
ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.




Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9434 (effective November 7, 
1996).




Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  Under Diagnostic Code 5261, extension of the 
leg limited to 5 degrees warrants a 0 percent evaluation; 
extension limited to 10 degrees warrants a 10 percent 
evaluation; extension limited to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

An evaluation of 0 percent is warranted when limitation of 
motion of the thoracic spine is slight and an evaluation of 
10 percent is warranted when limitation of motion of the 
thoracic spine is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1999).  An evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
40 percent when limitation of motion is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1999).  Under Diagnostic Code 
5293, mild intervertebral disc syndrome warrants a 10 percent 
evaluation, moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation, and 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.  

A noncompensable evaluation may be assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation may be assigned with characteristic pain on 
motion.  A 20 percent evaluation may be assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion.  A 40 percent evaluation may be assigned for 
lumbosacral strain when severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  
Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.

Under the previous criteria, chronic atrophic rhinitis with 
definite atrophy of intranasal structure and moderate 
secretion warrants a 10 percent evaluation.  38 C.F.R. § 
4.97, Diagnostic Code 6501 (effective prior to October 7, 
1996).  Chronic atrophic rhinitis with moderate crusting and 
ozena, atrophic changes warrants a 30 percent evaluation.  
Id.  Chronic atrophic rhinitis with massive crusting and 
marked ozena with anosmia warrants a 50 percent evaluation.  
Id.

Under the amended criteria, allergic or vasomotor rhinitis 
without polyps but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side warrants a 10 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (effective as of October 7, 1996).  
Allergic or vasomotor rhinitis with polyps warrants a 30 
percent evaluation.  Id.  

Under the previous criteria, Diagnostic Codes 6510 through 
6514 for sinusitis all applied the same schedular criteria, 
and considered sinusitis to be noncompensable if it were 
shown by x-ray manifestations only, with mild or occasional 
symptoms.  38 C.F.R. § 4.97, Diagnostic Code 6514 (effective 
prior to October 7, 1996).  


A 10 percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, with 
infrequent headaches. Id.  In order to warrant an assignment 
of a 30 percent evaluation, the claimant would have to show 
severe symptomatology with frequently incapacitating 
recurrences, with severe and frequent headaches with purulent 
discharge or crusting reflecting purulence.  Id.  An 
assignment of a 50 percent evaluation would have to be based 
on a showing that the claimant had postoperative 
symptomatology, following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  Id.  

Under the amended criteria, frontal chronic sinusitis and 
chronic maxillary sinusitis contemplate a noncompensable 
evaluation where the disorder is detected by an x-ray only.  
38 C.F.R. § 4.97, Diagnostic Code 6514 (effective as of 
October 7, 1996).  Where one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
occurs, a 10 percent evaluation is warranted.  Id.  

For a 30 percent evaluation, the claimant must be shown to 
have three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  Assignment of 
a 50 percent evaluation is warranted on a showing of 
symptomatology following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
A note to Diagnostic Code 6514 indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id. at Note.


Under the previous criteria of Diagnostic Code 6602, a 100 
percent evaluation is assigned for pronounced bronchial 
asthma; asthmatic attacks very frequently with severe dyspnea 
on slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to 
October 7, 1996).  

A 60 percent evaluation requires severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  Id.  A 30 percent evaluation is warranted for 
moderate bronchial asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) occurring 
several times a year with no clinical findings between 
attacks.  Id.  A 10 percent evaluation is warranted for mild 
bronchial asthma with paroxysmal cough, mostly night or 
morning purulent expectoration.  Id.

Under the amended criteria for Diagnostic Code 6602, when the 
FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications warrants a 100 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective October 7, 1996).  

When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) course of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is warranted.  Id.  
When FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent evaluation is warranted.  Id.  When 
FEV-1 is 71 to 80 percent predicted or FEV-1/FVC of 71 to 80 
percent or intermittent inhalational or oral bronchodilator 
therapy, a 10 percent evaluation is warranted.  Id.  

Under the previous regulations, when hypertensive vascular 
disease (essential arterial hypertension) is manifested by 
diastolic pressure predominantly 130 or more and severe 
symptoms, a 60 percent evaluation is assigned.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).  For diastolic pressure predominantly 120 or more and 
moderately severe symptoms, a 40 percent evaluation is 
assigned.  Id.  If diastolic pressure is predominantly 110 or 
more with definite symptoms, a 20 percent evaluation is 
assigned.  Id.  When diastolic pressure is predominantly 100 
or more a 10 percent evaluation is assigned.  Id.

Under the amended regulations, when hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
manifested by diastolic pressure predominantly 130 or more, a 
60 percent evaluation is assigned.  38 C.F.R. § 4.101, 
Diagnostic Code 7101 (effective January 12, 1998).  For 
diastolic pressure predominantly 120 or more, a 40 percent 
evaluation is assigned.  Id.  If diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more, a 20 percent evaluation is 
assigned.  Id.  When diastolic pressure is predominantly 100 
or more, or systolic pressure of 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more without requires 
continuous medication for control, a 10 percent evaluation is 
assigned.  Id.

Under Diagnostic Code 7346 for hiatal hernia, where 
manifested by symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health, a 60 percent evaluation is warranted.  38 C.F.R. § 
4.114, Diagnostic Code 7346 (1999).  Where there are symptoms 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent evaluation is warranted.  Id.  A 10 
percent evaluation is assigned where there are two or more of 
the symptoms listed for the 30 percent evaluation, with less 
severity.  Id.  

An evaluation based upon a pterygium is evaluated under loss 
of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6034 (1999).  
Where a veteran is service connected for visual impairment of 
one eye, and corrected visual acuity in that eye is 20/40 or 
better, a noncompensable rating is provided.  38 C.F.R. § 
84a, Diagnostic Code 6079 (1999).  To warrant a 10 percent 
evaluation, corrected visual acuity in the service connected 
eye would have to be 20/50.  Id.

The Board notes that the changes made to the evaluations for 
impairment of auditory acuity were not substantive in regard 
to the facts in this case, and thus neither is more favorable 
to the appellant's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(1999).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

A noncompensable evaluation is warranted for a scar that is 
slightly disfiguring to the face.  38 C.F.R. § 4,118, 
Diagnostic Code 7800 (1999). A 10 percent evaluation is 
warranted when the scar is moderately disfiguring.  Id.  A 30 
percent evaluation is warranted when the scar is severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  Id.  A 50 percent evaluation is 
warranted scars on the face that are completely or 
exceptionally repugnant in deformity on one side of the face 
or scars that establish marked or repugnant bilateral 
disfigurement.  Id.  

A 10 percent evaluation may be assigned for superficial scars 
that are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for superficial scars 
that are tender and painful on objective demonstration. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

Other scars may be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

The appellant's service-connected recurrent rash is rated by 
analogy to eczema.  A noncompensable evaluation is available 
for slight, if any, exfoliation, exudation, or itching, if on 
a nonexposed surface or small area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  A 10 percent evaluation is 
available for eczema if there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
Id.  A 30 percent evaluation is available for eczema if it is 
characterized by exudation or constant itching, with 
extensive lesions or marked disfigurement.  Id. A 50 percent 
evaluation is available for eczema if it is characterized 
with ulceration or extensive exfoliation or crusting, and 
systematic or nervous manifestations, or exceptionally 
repugnant. Id.

When the Rating Schedule does not provide a 0 percent 
evaluation for a Diagnostic Code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to a TDIU is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased or total rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected disabilities for the 
purpose of obtaining a TDIU (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for a TDIU is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the January 
1999 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the veteran was given the opportunity to 
identify and/or submit additional evidence in support of his 
claim for a TDIU.  Additional medical documentation was 
obtained and associated with the claims file.  The veteran 
was afforded the benefit of additional contemporaneous 
comprehensive examinations by VA to include competent medical 
opinions by VA medical professionals.  There is no additional 
evidence the Board has been made aware of that has not 
already been requested and/or obtained.  Accordingly, no 
further assistance to the veteran is required.

The Board recognizes that the appellant's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment from his service-connected psychiatric and 
bilateral knee disabilities.

In order to evaluate the appellant's claim under the 
objective standard, the Board has to evaluate the service-
connected disabilities under the VA Schedule for Rating 
Disabilities.  The Board will address each service-connected 
disability separately.

The appellant's service-connected major depressive disorder 
is currently evaluated as 50 percent disabling.  The Board 
finds no evidence of record which indicates that the service-
connected major depressive disorder warrants an evaluation in 
excess of 50 percent.  In fact, the appellant underwent a VA 
psychiatric evaluation in March 1999, in which the VA 
examiner determined that the appellant's symptomatology was 
consistent with the 50 percent evaluation under the amended 
criteria for rating mental disorders.

Considering the appellant's service-connected disability 
under the previous criteria, the Board finds that the 
service-connected major depressive disorder is also no more 
than 50 percent disabling, or productive of not more than 
considerable social and industrial impairment.  The 
preponderance of the evidence is against a finding that the 
appellant's ability to establish relationships with people or 
obtain or retain employment is severely impaired, which would 
warrant a 70 percent evaluation.  

The VA examiner, in the March 1999 evaluation report, stated 
that the appellant was not precluded from obtaining gainful 
employment.  No medical professional has stated that the 
appellant cannot work due to his service-connected major 
depressive disorder.  The Board is aware of the appellant's 
numerous hospitalizations; however, it must be noted that he 
received temporary total evaluations for the hospitalizations 
that were 21 days or longer.  Thus, at the time of the 
hospitalizations, the appellant was receiving a higher 
evaluation for his temporary increased symptomatology.  In 
the hospitalization summary reports, the VA examiners stated 
consistently that upon the appellant's discharge, he could 
return to pre-hospital activities.  

Based on a review of the evidence of record, the Board finds 
that the service-connected psychiatric disability does not 
warrant an evaluation in excess of 50 percent under the 
previous or amended criteria for rating mental disorders.

The appellant's service-connected residuals of right knee 
partial medial and lateral meniscectomy are currently 
evaluated as 20 percent disabling.  The Board finds no 
evidence of record which indicates that this service-
connected disability warrants an evaluation in excess of 20 
percent.  The medical professionals who have examined the 
appellant's right knee have noted that he has instability; 
however, no medical professional has stated that the 
instability is severe.  In fact, in the April 1999 
examination report, the VA examiner stated that the right 
knee was stable on drawer and collateral ligament testing.  
McMurray's was negative.  A 20 percent evaluation under 
Diagnostic Code 5257 contemplates moderate lateral 
instability.  See 38 C.F.R. 4.71a, Diagnostic Code 5257.  The 
preponderance of the evidence has not shown any more than 
moderate lateral instability in the right knee.

In order to warrant an evaluation in excess of 20 percent 
under Diagnostic Codes 5260 and 5261, the appellant's 
limitation of flexion would have to be 15 degrees or the 
limitation of extension would have to be 20 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

In the most recent examination in April 1999, the VA examiner 
stated that the appellant as able to flex and extend his 
right knee without pain or difficulty.  Such finding is 
indicative of no more than a 20 percent evaluation.  See id.

The Board is aware that the appellant has been diagnosed with 
arthritis in the right knee and the holding in the General 
Counsel's precedential opinion.  See VAOGCPREC 23-97.  In 
that opinion, the General Counsel established that when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  The preponderance of the evidence has established 
that the appellant has limitation of motion of the right 
knee.  However, although the appellant has been diagnosed 
with arthritis in the right knee, there are no x-rays of 
record which substantiate the diagnosis, see 38 C.F.R. § 
4.71a, Diagnostic Code 5003/5010, which requires x-ray 
evidence of arthritis in order for service connection to be 
granted.  Additionally, the RO has not granted service 
connection for arthritis in the right knee, and the Board 
will not concede service connection for such.

The Board finds that the appellant's service-connected right 
knee is most appropriately evaluated under Diagnostic Code 
5257, which does not contemplate limitation of motion.  Thus, 
38 C.F.R. §§ 4.40 and 4.45 are not applicable to the 
appellant's service-connected residuals of right knee partial 
medial and lateral meniscectomy.  See Johnson v. Brown, 9 
Vet. App 7, 11 (1996).  As service connection has not been 
granted for arthritis, the criteria under 38 C.F.R. § 4.59 
are not for application.  

Based on a review of the evidence of record, the Board finds 
that the service-connected residuals of right knee partial 
medial and lateral meniscectomy do not warrant an evaluation 
in excess of 20 percent.

The appellant's service-connected left knee patella, 
recurrent dislocation is currently evaluated as 10 percent 
disabling.  The Board finds no evidence of record which 
indicates that his disability warrants an evaluation in 
excess of 10 percent.  

The medical professionals who have examined the appellant's 
left knee have noted that he has instability; however, no 
medical professional has stated that the instability is any 
more than slight.  In fact, in the April 1999 examination 
report, the VA examiner stated that the left knee was stable 
on drawer and collateral ligament testing.  McMurray's was 
negative.  A 10 percent evaluation under Diagnostic Code 5257 
contemplates mild lateral instability.  See 38 C.F.R. § 
4.71art, Diagnostic Code 5257.  The preponderance of the 
evidence has not shown any more than mild lateral 
instability.

In order to warrant an evaluation in excess of 10 percent 
under Diagnostic Codes 5260 and 5261, the appellant's 
limitation of flexion would have to be 30 degrees or the 
limitation of extension would have to be 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In the most 
recent examination in April 1999, the VA examiner stated that 
the appellant as able to flex and extend his left knee 
without pain or difficulty.  Such finding is indicative of no 
more than a 10 percent evaluation.  See id.

As addressed with the right knee, the Board is aware that the 
appellant has been diagnosed with arthritis in the left knee 
and the holding in the General Counsel's precedential 
opinion.  See VAOGCPREC 23-97.  The preponderance of the 
evidence has established that the appellant has limitation of 
motion of the left knee.  However, although the appellant has 
been diagnosed with arthritis in the left knee, there are no 
x-rays of record which substantiate the diagnosis, see 
38 C.F.R. § 4.71a, Diagnostic Code 5003/5010.  Additionally, 
the RO has not granted service connection for arthritis in 
the left knee, and the Board will not concede service 
connection for such.

The Board finds that the appellant's service-connected left 
knee is most appropriately evaluated under Diagnostic Code 
5257, which does not contemplate limitation of motion.  Thus, 
38 C.F.R. §§ 4.40 and 4.45 are not applicable to the 
appellant's service-connected residuals of right knee partial 
medial and lateral meniscectomy.  Johnson , 9 Vet. App at 11.  

Additionally, the left knee is receiving the minimum 
compensable evaluation for the knee, and in the most recent 
examination, the VA examiner noted that the appellant was 
able to flex and extend his left knee without difficulty or 
pain.  As service connection has not been granted for 
arthritis, the criteria under 38 C.F.R. § 4.59 may not be 
applied.  

Based on a review of the evidence of record, the Board finds 
that the service-connected left knee patella, recurrent 
dislocation does not warrant an evaluation in excess of 10 
percent.

The appellant's service-connected mechanical low back pain 
with left L5 radiculopathy is currently evaluated as 10 
percent disabling.  The Board finds no evidence of record 
which indicates that his disability warrants a rating in 
excess of 10 percent.  A review of the record shows that at 
the time of the most recent examination of the appellant's 
lumbar spine he had flexion to 90 degrees, extension to 
greater than 15 degrees, and lateral bending to more than 
20 degrees.  Such would indicate no more than slight 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292.  

Additionally, there were no findings in the examination 
report which would indicate any more than mild intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Furthermore, the current disablement of the low back is 
consistent with not more than characteristic pain on motion 
as contemplated in the 10 percent evaluation which may be 
assigned for lumbosacral strain under 38 C.F.R. §  4.71a, 
Diagnostic Code 5295.

It must be noted that the appellant has not alleged that he 
cannot work because of his low back pain.  Also, the evidence 
of record reveals that he has not recently complained about 
his low back pain.  Thus, this further substantiates the 
Board's determination that the service-connected mechanical 
low back pain with left L5 radiculopathy does not warrant an 
increased evaluation.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
however, the evidence has not shown that an increased 
evaluation would be warranted based upon such consideration.  
See DeLuca, 8 Vet. App. 202.  Specifically, the evidence has 
not shown that the appellant has painful motion, limited 
motion, more movement than normal, weakness, excess 
fatigability, or incoordination of the lumbar spine to 
warrant an evaluation in excess of 10 percent.  See id.

The appellant's service-connected tinnitus is currently 
evaluated as 10 percent disabling.  The appellant is at the 
maximum evaluation for tinnitus, and thus an evaluation in 
excess of 10 percent is not available under the previous or 
amended criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

The appellant's service-connected bronchial asthma is 
currently evaluated as 10 percent disabling.  The Board finds 
no evidence of record which indicates that his disability 
warrants an evaluation in excess of 10 percent under either 
the previous or amended criteria.  The appellant was noted to 
have bronchial asthma in 1993, at which time, his symptoms 
were indicative of no more than a 10 percent evaluation under 
the previous criteria.  He underwent pulmonary function 
testing, which revealed an FEV-1 of 90 percent of predicted 
value and FEV-1/FVC of 73 percent of predicted.  Such would 
establish no more than a 10 percent evaluation under the 
amended criteria.  

It must be noted that the appellant has not alleged that he 
cannot work because of his bronchial asthma.  Also, the 
evidence of record reveals that he has not recently 
complained about his bronchial asthma.  Thus, this further 
substantiates the Board's determination that the service-
connected bronchial asthma does not warrant an increased 
evaluation.

The appellant's service-connected hypertension is currently 
evaluated as 10 percent disabling.  The Board finds no 
evidence of record which indicates that his disability 
warrants a rating in excess of 10 percent under either the 
previous or amended criteria.  The appellant's diastolic 
pressure readings have been predominantly under 100.  

Such would warrant no more than a 10 percent evaluation under 
the previous and amended criteria.  Additionally, the 
appellant has not alleged that his hypertension contributes 
to his inability to obtain employment.  Based on a review of 
the evidence of record, the Board finds that hypertension 
does not warrant an evaluation in excess of 10 percent under 
the previous or amended criteria.

The appellant's service-connected residuals of fundoplication 
of gastroesophageal junction, hiatal hernia, is currently 
evaluated as 10 percent disabling.  The Board finds no 
evidence of record which indicates that this disability 
warrants a rating in excess of 10 percent.  A review of the 
record shows that the appellant was examined for hiatal 
hernia in 1993.  At that time, the VA examiner stated that 
the appellant's hiatal hernia repair was "successful."  The 
appellant has not complained of symptomatology related to the 
hiatal hernia repair.  The appellant has not reported 
dysphagia, pyrosis, regurgitation accompanied by substernal 
arm or shoulder pain to warrant a 30 percent evaluation.  
Additionally, no medical professional has reported a 
recurrent hiatal hernia.  Thus, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346. 

The appellant's service-connected arthritic changes of the 
thoracic spine are currently evaluated as noncompensably 
disabling.  The Board finds no evidence of record which 
indicates that his disability warrants a compensable 
evaluation.  There is no evidence in the claims file to 
indicate that the appellant has limitation of motion of the 
thoracic spine which is any more than slight in nature.  
Additionally, the evidence has not shown that an increased 
evaluation would be warranted based upon consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca, 8 Vet. App. 202.  
Specifically, the evidence has not shown that the appellant 
has painful motion, limited motion, more movement than 
normal, weakness, excess fatigability, or incoordination of 
the thoracic spine to warrant a compensable evaluation.  See 
id.  Thus, based upon a review of the evidence of record, the 
Board finds that the service-connected arthritic changes of 
the thoracic spine do not warrant an increased evaluation.

The appellant's service-connected left eye pterygium and 
early bilateral macular degeneration are currently evaluated 
as noncompensably disabling.  The Board finds no evidence of 
record which indicates that his disability warrants a 
compensable evaluation.  A review of the record shows that in 
March 1993, the Snellen eye chart revealed visual acuity of 
20/25 in the left eye corrected to 20/20.  Thus, corrected, 
the appellant's left eye was better than 20/40 and would 
warrant no more than a noncompensable evaluation.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6079.  The appellant has 
not alleged that his left eye is any worse, which further 
substantiates the Board's determination that a compensable 
evaluation for left eye pterygium and early bilateral macular 
degeneration is not warranted.

The appellant's left ear hearing loss is currently evaluated 
as noncompensably disabling.  The Board finds no evidence of 
record which indicates that his disability warrants a 
compensable evaluation.  The appellant's most recent 
audiological evaluation in March 1993 revealed hearing loss 
in his left ear which was no more than 0 percent disabling.  
There has been no evidence of record demonstrating that the 
appellant's hearing has worsened.  

In situation where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  38 C.F.R. § 4.85.

The evidentiary record has shown that the veteran's service-
connected left hearing loss is not at Level X or XI, nor is 
his nonservice-connected right ear totally deaf.  On the 
contrary, a VA audiologist recorded that the service-
connected left ear hearing loss was at the Category or Level 
I rate, and that the hearing acuity in the right ear was 
normal.

The appellant has not alleged his left ear hearing loss has 
worsened or that it is part of the reason he cannot work.  
Based on a review of the evidence of record, the Board finds 
that the service-connected left ear hearing loss does not 
warrant a compensable evaluation.

The appellant's service-connected sinusitis/allergic rhinitis 
is currently evaluated as noncompensably disabling.  The 
Board finds no evidence of record which indicates that his 
disability warrants a compensable evaluation.  Since 1993, 
the appellant has not reported any recurrent sinusitis or 
rhinitis to warrant a compensable evaluation under either the 
previous or amended criteria.  There have been no clinical 
findings of definite atrophy of intranasal structure and 
moderate secretion or of polyps with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side to warrant a 10 percent evaluation 
under the previous or amended criteria for rhinitis.  
Additionally, there have been no clinical findings of 
moderate symptomatology of sinusitis with discharge or 
crusting or scabbing with infrequent headaches or of one or 
two incapacitating episodes per year of sinusitis requiring 
antibiotic treatment to warrant a 10 percent evaluation under 
the previous or amended criteria for sinusitis.

Based upon a review of the evidence of record, the Board 
finds that the service-connected sinusitis/allergic rhinitis 
does not warrant a compensable evaluation under the previous 
or amended criteria.

The appellant's service-connected right ear and left neck 
scars are currently evaluated as noncompensably disabling.  
The Board finds no evidence of record which indicates that 
his disability warrants a compensable evaluation.  He has not 
reported any complaints as to the scars on the right ear and 
left neck and no medical professional has stated that either 
scar is moderately disfiguring.  See 38 C.F.R. Part 4, 
Diagnostic Code 7800.  Based upon a review of the evidence of 
record, the Board finds that the service-connected disability 
does not warrant a compensable evaluation.

The appellant's service-connected scar, donor graft site, 
left hip, is currently evaluated as noncompensably disabling.  
The Board finds no evidence of record which indicates that 
his disability warrants a compensable evaluation.  He has not 
reported any complaints as to the scar on his left hip for a 
determination that it limits the left hip in any way.  
Additionally, the medical evidence of record does not reveal 
any clinical findings of the scar affecting the appellant's 
left hip or its function.  Moreover, the residual scarring is 
not shown to be repeatedly ulcerated, poorly nourished, or 
tender and painful on objective demonstration.  Based upon a 
review of the evidence of record, the Board finds that the 
service-connected disability does not warrant a compensable 
evaluation under any of the pertinent criteria.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.

The appellant's service-connected right index finger scar is 
currently evaluated as noncompensably disabling.  The Board 
finds no evidence of record which indicates that his 
disability warrants a compensable evaluation.  He has not 
reported any complaints as to the scar on his right index 
finger and no medical professional has stated that the scar 
limits the function of the right index finger to warrant a 
compensable evaluation.  Additionally, the residual scarring 
has not been shown to be poorly nourished, repeatedly 
ulcerated, or tender and painful on objective demonstration.  
Based upon a review of the evidence of record, the Board 
finds that the service-connected disability does not warrant 
a compensable evaluation.

The appellant's service-connected recurrent rash involving 
the upper extremities and feet is currently evaluated as 
noncompensably disabling.  The Board finds no evidence of 
record which indicates that his disability warrants a 
compensable evaluation.  The appellant has not reported that 
the rash has occurred and no medical professional has stated 
that the appellant has a recurrent rash which is manifested 
by exfoliation, exudation, or itching on an exposed surface 
or extensive area to warrant a compensable evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Additionally, the 
appellant has not alleged that his service-connected 
recurrent rash involving the upper extremities and feet has 
affected his employability.  Based on a review of the 
evidence of record, the Board finds that the service-
connected disability does not warrant a compensable 
evaluation.

The Board notes the appellant and his wife have alleged that 
he is unemployable due to his service-connected disabilities 
of major depressive disorder and right and left knee.  They 
are competent to relate their perceptions of his disabling 
symptomatology for the purpose of the claim.  However, the 
evidence does not warrant a grant of a TDIU.  As lay persons, 
they are unable to express an opinion that the veteran is in 
fact unemployable due to his service-connected disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board places greater probative value on the reports of 
the most recent VA examinations conducted by health care 
professionals based upon all the evidence of record.

The Board notes that the appellant meets the requirements set 
forth in 38 C.F.R. § 4.16(a).  The appellant is service-
connected for his lumbar spine and right and left knees.  The 
combined evaluation for such orthopedic disabilities is 
40 percent and he has an overall combined evaluation of 
80 percent.  See id.  

The Board finds the preponderance of the evidence is against 
the appellant's claim for a TDIU.  The appellant alleges that 
he cannot work because of his psychiatric and bilateral knee 
disabilities.  No medical professional has stated that the 
appellant cannot work due to a service-connected disability 
or service-connected disabilities.  In fact, there is 
evidence to the contrary.  

The appellant was examined in March 1999 as to his service-
connected major depressive disorder.  The VA examiner stated 
that upon his review of the record and his examination, the 
appellant was not precluded from gainful employment at that 
time.  Additionally, the appellant underwent a VA examination 
in April 1999.  The VA examiner stated that the appellant did 
not have significant alteration on work-related duties such 
that he could not work because of his knees.  He stated that 
he could not find any evidence of any medical problems that 
made the appellant unemployable.

The Board finds that the VA examiners' determinations that 
the appellant is employable are the most probative evidence.  
Both examiners had the opportunity to review the claims files 
and examine the appellant, and both determined that the 
appellant was not precluded from gainful employment.

In Fisher v.  Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  Under section 4.16(b), the Board must 
determine whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability or 
disabilities.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (1999); however, the evidence fails to show that 
the disability in question is so exceptional or unusual as to 
warrant the assignment of an extraschedular evaluation.  As 
indicated in governing regulation and Court precedents, 38 
C.F.R. § 3.321(b)(1) applies only in "exceptional" cases 
where the ratings in the VA Schedule for Rating Disabilities 
are inadequate to compensate for the average loss of earning 
capacity attributable to specific disabilities.

The Board finds the service-connected disabilities are 
reflective of an exceptional case where the VA Schedule for 
Rating Disabilities is inadequate to compensate for the 
average loss of earning capacity attributable to specific 
disability.

This finding is based on the VA examination reports of March 
1999 and April 1999, wherein both examiners stated that the 
appellant was not precluded from gainful employment.  There 
is no indication that the appellant's service-connected 
disabilities influence his employability in ways not 
contemplated by the rating schedule.

Section 4.16(b) applies only where a claimant is unable to 
secure or follow a substantial gainful occupation by reason 
of service-connected disabilities.  38 C.F.R. § 4.16(b).  

As noted in Kellar v. Brown, 6 Vet. App. 156, 161 (1994), 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) and a total rating under section 4.16(b) are 
based upon different factors, and the evidence must show that 
the veteran is unable to secure or follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.

In this case, based on the medical evidence cited above, the 
Board cannot find that the appellant's service-connected 
disabilities cause him to be unable to secure and follow a 
substantially gainful occupation.  Such determination is 
supported by the two examiners who determined that the 
appellant was not precluded from gainful employment.

When the examination findings regarding the appellant's 
service-connected disabilities are considered in light of his 
types of employment over the years, it becomes apparent that 
the evidence does not show that the appellant's service-
connected disabilities alone prevent him from securing a 
gainful occupation.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potentially applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the appellant.  However, there is no 
regulation that provides a basis upon which to assign a TDIU 
for the reasons discussed herein.

The evidence has clearly shown that the service-connected 
disabilities, when evaluated in light of the appellant's 
educational attainment and occupational experience, have not 
rendered him unable to obtain all kinds of substantially 
gainful employment.

Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of that matter 
on that basis.  38 U.S.C.A. § 5107(b) (West 1991)..


ORDER

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

